DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant in claim 32 recites “fitting comprises a Jacobs-Chuck fitting and a luer fitting” in lines 1-2. The specification as originally filed in Para. [0028] recites “the head portion 30 includes both a fitting 34 for a standard Jacobs-Chuck and a luer fitting 36” and this fitting shown as reference numeral 36 in Fig. 3C.  However, the Para. [0030] only refers to the fitting as a luer fitting and the image shown in Fig. 3C only demonstrates a luer fitting.  The applicant has not provided any direction or an example as to what a combination chuck and luer fitting would look like. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the autologous bone marrow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 is rejected for the recitation of “fitting comprises a Jacobs-Chuck fitting and a luer fitting” in lines 1-2.  It is unclear if this is meant to be combination fitting or if the fitting is meant to be either a chuck or a luer.  Based on the specification as originally filed in Para. [0030], the fitting is only referred to as a luer fitting therefore, the limitation will be interpreted as if it recited “chuck or luer”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 29, and 32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al (US Patent 20050107800A1) in view of Bagga et al (US Patent Pub. 20110125265A1) and Walker et al (US Patent Pub. 20110218513A1).
Frankel discloses a method of treatment (fenestrated bone tap and method, Fig. 12A-13D).  Specifically in regards to claims 1, Frankel discloses drilling, using a drilling system, a subchondral channel into a bone (156) (The term subchondral means “situated beneath cartilage” according to the Merriam Webster dictionary.  Therefore, the channel being created into the vertebral body 156 meets the limitation of subchondral since the vertebral body is beneath the cartilaginous endplate.) (Fig. 12A-13B; and Page 4 Para. [0055] and Page 5 Para. [0059]-[0061]).  The drilling system comprising a drilling device (100) comprising a cannula (112) with a proximal end (end with 118) and a distal end (end with 114), the proximal end (end with 118) comprising a fitting (108) and the distal end comprising a bit through which the cannula (112) extends, and wherein drilling into the bone (156) places the bit proximate to an injury site (The tap at the distal end of 100 meets the limitation of bit because it is known in the art that they can be tapping bits. In addition, the tap comprises threads 114 with flutes 106 at its distal end which are used to cut threads into the bone 156 thus expanding the hole therein.) (Fig. 1-2 and 12E-13B; and Page 2 Para. [0031]-[0032], and Page 5 Para. [0059]-[0061]).  A drill guide (142B) comprising a cannula (144) with an interior diameter adapted to accommodate the cannula (112) of the drill device (100) (Fig. 11A-11B and 12D-12E; and Page 4 Para. [0050]-[0051] and Page 4-5 Para. [0058]).  A guide wire (150) with a diameter adapted to fit within the cannula (112) of the drill device (100) and further adapted with a length that extends from an area proximate to an injury site to beyond the proximal end (end with 118) of the drilling device (100) (Fig. 12A-12E; and Page 4 Para. [0055] and Page 5 Para. [0058]-[0059]).  Frankel also recites providing a component (160) to the injury site by injecting the component through the cannula (112) of the drilling device (100) (Frankel states that the fluid 160 delivered through the tap 100 may be medical adhesive, bone cement, or a bone growth promotion substance.) (Fig. 13A-13B; and Page 2 Para. [0036] and Page 5 Para. [0061]).  However, Frankel is silent as to the drill guide having a handle and a flexible cannula that can pass through the drill device. 
Bagga discloses a method of treatment (implantable devices for subchondral treatment of joint pain). Specifically in regards to claims 1, Bagga discloses a drilling device (240)   comprising a cannula (lumen which extends to apertures 224) with a proximal end (end with 248) and a distal end (end with 210), and a drilling guide (270) comprising a cannula (278) and a handle (280) attached to a distal end of the drill guide (270) and angled away from the distal end (end against bone) of the drill guide (270) (Fig. 7b-7f; and Para. [0099]-[0102].  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method by modifying the system by modifying the drilling guide (142b) of Frankel by adding a handle as taught in Bagga in order to have a  means to allow the user to firmly hold the guide against the bone (Para. [0102]).  However, the combination is still silent as to a flexible cannula that can pass through the drill device.
Walker discloses a method of treatment (biologics delivery system, Fig. 8-9). Specifically in regards to claims 1, Walker discloses a drilling device comprising a secondary cannula (304 of 300) adapted to fit into the drill device (drill) cannula, the secondary cannula (304 of 300) comprising a body that is flexible (Walker discloses that the tube 304 may bendable or flexible allowing the biological material to be delivered around a corresponding fixed shape , and that the inner plunger 212 can also be bendable or flexible to complement the tube 304, see Para. [0049].  Walker discloses in Para. [0050] wherein the drill may be left in place in the surgical site while the driver is uncoupled from the drill and the syringe is attached to the drill.  The syringe may be preloaded with a therapeutic agent, such as bone marrow concentrate.  The syringe may be a delivery chamber 300 as described above which is discloses as the delivery tube 304 as being flexible.  The concentrate may be injected to the host site through the drill lumens.  The drill may then be turned in reverse to pack the therapeutic agent into the cancellous interstices.  Additional concentrate may be injected as the drill is withdrawn, so that the cavity and drill tract are filled with concentrate.) (Fig. 8-9; and Page 3 Para. [0049] and Page 5 Para. [0070]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the method by modifying the system by modifying the drilling device (100) of Frankel by changing the use of syringe (158) shown in Fig. 13a-13c of Frankel to be a flexible cannula that has a proximal end and a distal ends that can be coupled to the drill device to delivery material therethrough as taught in Walker in order to have a delivery system that accepts a variety of biological materials, is adapted for minimally invasive procedures, is capable of delivering material to a surgical site via a curved path, and maximizes the delivered quantity of biological material, in other words, minimizing waste (Page 1 Para. [0007]).  
In regards to claim 4, Frankel discloses prior to drilling, setting the guide wire (150) into the bone (156) with a distal end of the guide wire (150) positioned close to the injury site and a proximal end of the guide wire (150) posited outside of the bone (156) (Fig. 12A-12E; and Page 4 para. [0055]).
In regards to claim 5, Frankel discloses subsequent to setting the guide wire (150), positioning the drill guide (142A,142B) around the guide wire (150); and prior to drilling with the drilling device (100), inserting the drilling device (100) into the drill guide (142B) (Fig. 12B-12E; and Page 4 Para. [0057] to Page 5 Para. [0058]).
In regards to claim 6, Frankel discloses wherein drilling into the bone (156) further comprises placing the bit proximate to the distal end of the guide wire (150) (Fig. 12E; and Page 4 Para. [0057] to Page 5 Para. [0059]).
In regards to claim 7, Frankel discloses prior to providing the cellular component (160), confirming placement of the bit proximate to the injury site via an imaging process (Frankel recites that the location of the tap 100 is monitored with a fluoroscope after insertion into body 156.) (Page 5 Para. [0060]).
In regards to claim 29, Frankel in view of Bagga and Walker disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the components (160) are mechanically coupled to an environment near the injury site (Frankel recites wherein the bone cement is cured within the bone to a desired hardness thereafter a fastener 164 is inserted into the body 156 thus holding the fastener 164 in place within the body. This hardening of the cement 160 within the bone meets the applicant’s limitation of mechanical coupling since the cement is adhered to the bone as disclosed in applicant’s specification at Para. [0032]. The fastener meets the limitation of the retention medium since Applicant in their specification at Para. [0050] recites wherein “the retention medium may be a threaded implantable screw, including an interference screw or an implantable plastic screw.”) (Page 1 Para. [0009], and Page 5 Para. [0066]-[0067]).
In regards to claim 32, Frankel discloses wherein the fitting (118) comprises a luer fitting (Fig. 1-2 and Para. [0037]).


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Bagga as applied to claim 1 above and further in view of Stone et al (US Patent 5306311).
Frankel in view of Walker and Bagga as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 14, Frankel discloses injecting a component such as an adhesive into the injury site (Frankel states that the fluid 160 delivered through the tap 100 may be medical adhesive, bone cement, or a bone growth promotion substance.) (Fig. 13A-13B; and Page 2 Para. [0036] and Page 5 Para. [0061]).  However, the combination is silent as the adhesive being a retention medium comprising an allogenic fibrin glue.  Stone discloses a method of treatment (prosthetic articular cartilage).  Specifically in regards to claim 14, Stone discloses wherein the retention medium (10) comprises an allogenic fibrin glue (Stone recites wherein device 10 can be made from tri-calcium phosphate and is held in place by means of a biological glue such as fibrin glue.) (Fig. 2-4B and Col. 5 lines 55-57 and Col. 9 lines 48-58).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the retention medium portion of the component (160) of Frankel comprise allogenic fibrin glue as taught in Stone in order for the member to be constructed from natural resorbable materials, or analogs thereof (Col. 2 lines 42-48).


Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Bagga as applied to claim 1 above and further in view of Wallace et al (US Patent Pub. 20150065947A1).
Frankel in view of Walker and Bagga as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 21, Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]).  However, the combination is silent as the injection having a retention medium which creates a chemical bond among the cells in the injury site. Wallace in regards to claim 21 discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).
In regards to claim 22, Frankel in view of Walker and Bagga disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]). However, the combination is silent as to the additive being a retention medium. Wallace discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).  Therefore, if the cement 160 of Frankel were modified to contain the concentrated bone marrow aspirate and tri-calcium phosphate then both would be injected simultaneously into the bone 156 when the cement 160 is injected therein. (Frankel: Fig. 13A-13D; and Page 5 Para. [0061]-[0062]).
In regards to claim 24, Frankel in view of Walker and Bagga disclose a method of treatment utilizing a cellular component as recited above. However, the combination is silent as to the use of a retention medium comprised of an integrin and a cellular adhesion molecule. Wallace discloses injecting a retention medium into the injury site to promote retention of the cellular component at the injury site, wherein the retention medium comprises at least one of an integrin and a cellular adhesion molecule (Wallace recites wherein the inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprise of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).


Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Bagga as applied to claim 1 above and further in view of Simon et al (US Patent Pub. 20080269762A1).
Frankel in view of Walker and Bagga as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  However, the combination is silent as to the cellular component comprising autologous bone marrow.
Simon discloses a method of treatment (method and device for repair of cartilage defects, Fig. 1-6).  Specifically in regards to claim 27, Simon discloses providing a cellular component (18) to the injury site (130) by injecting the cellular component (18, Fig. 5) wherein the cellular component (18) comprises autologous bone marrow has been filtered to remove red blood cells and plasma (Simon recites wherein bone marrow aspirate may be used as-is in step 18, or may be further processed to create bone marrow concentrate or other isolated tissue composition comprising nucleated cells, such as bone marrow stromal cells, and mesenchymal stem cells. Then these bone marrow derived stem cells are used together with the adipose derived stromal cells.) (Page 2 Para. [0023]-[0024] and Page 3 Para. [0026]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the component (160) of Frankel by adding a cellular component comprised of autologous bone marrow that has been filtered to remove red blood cells and plasma in view of Simon in order to have a means to treat a cartilage defect and promote healthy bone growth.  


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Walker and Bagga as applied to claim 1 above and further in view of Edidin (US Patent Pub. 20070055276A1).
Frankel in view of Walker and Bagga as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claims 30-31, the combination specifically Walker discloses a secondary cannula (304 of 300) (Fig. 8-9).  However, the combination is silent to the secondary cannula being composed of shape memory plastic or nitinol.  Edidin discloses a method (systems and methods for inserting biocompatible filler material in interior body regions, Fig. 1-2).  Specifically in regards to claims 30-31, Edidin discloses wherein the flexible cannula is made of a shape memory material (polyurethane)1, or wherein the flexible cannula (20) is made of nitinol (Fig. 1-2; and Page 2 Para. [0023]-[0024]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the flexible cannula of Walker be made of nitinol or a shape memory plastic in view of Edidin in order to have the cannula be made of a material that allows for manipulation and still has appropriate stiffness (Page 2 Para. [0023]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/ Primary Examiner, Art Unit 3775                                                                                                                                                                                                       
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyurethanes are recognized as a shape memory plastic as evidenced in Patent Pub. 20020050045A1 to Chiodo et al which at Para. [0038] recites “New shape memory plastics/polymers are also obtainable, for example, materials based on polyurethanes.  Such materials can easily be moulded to any desired shape.”